                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:16-CR-116-D


UNITED STATES OF AMERICA,                  )
                                           )
                                           )
                  v.                       )                       ORDER
                                           )
DAVID FITZGERALD WILLIAMS,                 )
                                           )
                          Defendant.       )


       On October 24, 2019, David Fitzgerald Williams ("Williams") moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5239-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 1517]. As

explained below, the court denies Williams' s motion.

       On December 11, 2017, pursuant to a plea agreement, Williams pleaded guilty to conspiracy

to distribute and possess with intent to distribute a quantity of cocaine base (crack). See [D.E. 875,

876]. On June 19, 2018, the court held William.s's sentencing hearing. The court adopted the facts

set forth in the Presentence Investigation Report ("PSR"), and calculated William.s's advisory

guideline range to be 87 to 108 months' imprisonment based on a total offense level 27 and criminal

history category ID. See PSR [D.E. 1036] ,r 85. After considering all relevant factors under 18

U.S.C. § 3553(a), the court sentenced Williams to 90 months' imprisonment. See Sentencing Tr.

[D.E. 1523] 15-21. Williams did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, Pub. L. No.

115-391, 132 Stat. 5194, 5249 (2018). Before the First Step Act, only the Director ofthe Bureau of

Prisons ("BOP") could file a motion for compassionate release. Under the First Step Act, a



           Case 7:16-cr-00116-D Document 1530 Filed 08/27/20 Page 1 of 6
sentencing court may modify a sentence of imprisonment either upon a motion ofthe Director ofthe

BOP "or upon motion of the defendant after the defendant has fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id In deciding to reduce a sentence

under section3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist

                                                   2

             Case 7:16-cr-00116-D Document 1530 Filed 08/27/20 Page 2 of 6
 under any of the circumstances set forth below:

 (A) Medical Condition of the Defendant.-

        (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end oflife trajectory). A specific prognosis
            of life expectancy (i.e., a probability of death within a specific time
            period) is not required. Examples include metastatic solid-tumor
            cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
            disease, and advanced dementia.

        (ii) The defendant is-

              (1) suffering from a serious physical or medical condition,

              (II) suffering from a serious functional or cognitive impairment,
                   or

              (III) experiencing deteriorating physical or mental health because
                    of the aging process,

              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional facility
              and from which he or she is not expected to recover.

   (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
       is experiencing a serious deterioration in physical or mental health
       because of the aging process; and (iii) has served at least 10 years or 75
       percent of his or her term of imprisonment, whichever is less.

   (C) Family Circumstances.-

       (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
           child or minor children.

       (ii) The incapacitation of the defendant's spouse or registered partner
            when the defendant would be the only available caregiver for the
            spouse or registered partner.

   (D) Other Reasons.--As determined by the Director of the Bureau of
       Prisons, there exists in the defendant's case an extraordinary and
       compelling reason other than, or in combination with, the reasons
       described in subdivisions (A) through (C).

                                     3

Case 7:16-cr-00116-D Document 1530 Filed 08/27/20 Page 3 of 6
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an inmate's

 motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See,~ United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and

the section 3553(a) factors. See,~ id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

 1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).

        Williams seeks compassionate release pursuant to section 3582(c}(l)(A)(i). In support,

 Williams relies on the "other reasons" policy statement in application note l(D) to U.S.S.G. §

 lBl.13. See [D.E. 1517] 3--6. Specifically, Williams cites the COVID-19 pandemic, his medical

conditions including "chronic kidney disease," high blood pressure, high cholesterol, and gout, the



U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 7:16-cr-00116-D Document 1530 Filed 08/27/20 Page 4 of 6
sanitary conditions at USP Lewisburg, and his release plan. See id.; [D.E. 1517-1]; [D.E. 1517-2];

.[D.E. 1517-3] .

       As a preliminary matter, the court assumes without deciding that Williams has exhausted his

administrative remedies under 18 U.S.C. § 3582(c)(l)(A).         Williams notes that he made a

compassionate release request to the warden on June 1, 2020, and has not received a response. [D.E.

1517] 3; [D.E. 1517-2]. The government has not properly invoked section 3582's exhaustion

requirements to challenge William.s's representations. See United States v. Alam, 960 F.3d 831,

833-34 (6th Cir. 2020).2 Accordingly, the court addresses William.s's claims on the merits.

       As for the "other reasons" policy statement, the court assumes without deciding that

William.s's various maladies and the alleged prison conditions coupled with the COVID-19

pandemic are extraordinary circumstances consistent with application note 1(D). Cf. United States

v. Raia, 954 F.3d 594,597 (3d Cir. 2020) ("[11he mere existence ofCOVID-19 in society and the

possibility that it might spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread."). Even so, the section 3553(a) factors counsel

against reducing William.s's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8. Williams engaged in serious criminal conduct. For

over eight years, Williams participated in a drug trafficking conspiracy and was personally

responsible for distributing 283.5 grams of cocaine and 11.376 kilograms of cocaine base (crack).

See PSR [D.E. 1036]    ff   8-14. Moreover, Williams is a recidivist with convictions for felony


       2
          The Fourth Circuit has not addressed whether section 3S82's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. S e e ~ 960 F .3d at 833-34.

                                                 s
           Case 7:16-cr-00116-D Document 1530 Filed 08/27/20 Page 5 of 6
possession of stolen goods or property, employment securities law violation (16 counts), felony

deliver schedule II controlled substances (three counts), felony possession with intent to sell and

deliver cocaine, and misdemeanor assault with a deadly weapon. See id. at ft 19-42. Williams has

not performed well on supervision. See id. at ft 41-42. Indeed, Williams twice violated probation

in a 2014 state criminal case by committing new criminal conduct. See id. at ,r 41. Nonetheless,

Williams has taken some positive steps while incarcerated and his family supports him. See [D.E.

1S17] 7-8; [D.E. 1S17-3]. Having considered the entire record, the steps that the BOP has taken to

address COVID-19, the section 3SS3(a) factors, William.s's arguments, the letter submitted on

WiJJiams's behal:t: and the need to punish Williams for his criminal behavior, to incapacitate

Williams, to promote respect for the law, to deter others, and to protect society, the court declines

to grant Williams' s motion for compassionate release~

       Ins~ the court DENIES William.s's motion for compassionate release [D.E. 1S17].

       SO ORDERED. This 21 day of August 2020.



                                                           JSC.DEVERID
                                                           United States District Judge




                                                 6

           Case 7:16-cr-00116-D Document 1530 Filed 08/27/20 Page 6 of 6
